UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CATALINA SALMERON, et al.,           )
                                     )
            Plaintiffs,              )
                                    )
      v.                            )    Civil Action No. 13-1615 (RBW)
                                     )
DISTRICT OF COLUMBIA,               )
                                    )
            Defendant.               )
                                     )

                                       MEMORANDUM OPINION

        The plaintiffs 1 bring this action against the District of Columbia (“the defendant” or “the

District”) under the Individuals with Disabilities Education Act (“IDEA”). 2 Currently pending

before the Court are the Plaintiffs’ Motion for Summary Judgment (“Pls.’ Mot.”), and the

defendant’s Opposition to Plaintiff’s Motion for Summary Judgment and Cross-Motion for

Summary Judgment (“Def.’s Mem.”). Upon careful consideration of the parties’ submissions

and the entire record in this case, the Court concludes that it must grant in part and deny in part

the plaintiffs’ motion for summary judgment and grant in part and deny in part the defendant’s

cross-motion for summary judgment. 3


1
 The plaintiffs are Catalina Salmeron, Janine Coleman, Kathryn Flythe, Koshi Wade, Ladine Everett, Tai Coates,
and Icia Liriano.

2
  “Th[is] legislation was enacted as the Education of the Handicapped Act, title VI of Pub. L. 91–230, 84 Stat. 175,
and was renamed the Individuals with Disabilities Education Act in 1990, see § 901(a)(3), Pub. L. 101–476, 104
Stat. 1142.” Forest Grove Sch. Dist. v. T.A., 557 U.S. 230, 239 n.6 (2009). The IDEA has been codified in sections
scattered throughout Title 20 of the United States Code. See Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356,
391 app. B (2001) (Breyer, J., dissenting).

3
  In addition to the documents previously referenced, the Court considered the following submissions in reaching its
decision: (1) the plaintiff’s Amended Complaint for Attorney’s Fees and Costs (“Am. Compl.”); (2) the Plaintiffs’
Statement of Material Facts Not in Dispute (“Pls.’ Facts”); (3) the plaintiff’s Memorandum in Support of Plaintiffs'
Motion for Summary Judgment (“Pls.’ Mem.”); (4) the plaintiffs’ Memorandum in Opposition to Cross-Motion for
Summary Judgment and Reply to Opposition to Motion for Summary Judgment (“Pls.’ Reply Br.”); (5) the
                                                                                                  (continued . . . )
                                           I.       BACKGROUND

         The plaintiffs initiated this action to recover “legal fees and costs incurred in successful

litigation under the [IDEA],” Am. Compl. ¶ 1. The plaintiffs each allege that they “prevailed in

IDEA [administrative] litigation, receiving final relief ordered in [several] “[h]earing [o]fficer’s

Determination[s]).” Id. ¶ 10. At the seven underlying IDEA administrative proceedings

(“proceedings” or “due process hearings”), the plaintiffs were represented by Kiran Hassan, who

states that she is “the sole owner of Hassan Law Firm, LLC, the law firm that served as counsel

for the [p]laintiffs in the administrative proceedings in this matter.” Pls.’ Mot., Exhibit (“Ex.”) 3

(Verified Statement of Kiran Hassan (“Hassan Statement”)) ¶ 2. Juan Fernandez, who,

according to Hassan, “received his [J]uris [D]octorate [degree] from Catholic University in 1999

. . . [and] has been specializing in IDEA litigation . . . since 2001,” id. ¶ 12, also participated in

the due process hearings subject to this litigation, see, e.g., Pls.’ Mot., Ex.1 (Determinations) at

54 (describing Fernandez as an “[e]ducational [a]dvocate”).

         On October 16, 2015, the plaintiffs filed their motion for summary judgment. In their

motion, the plaintiffs ask the Court to award them “attorneys’ fees . . . incurred in the underlying

administrative litigation in the amount of $528,256.00.” Pls.’ Mot. at 1. The plaintiffs assert that

their evidence, including a “detailed itemization of tasks performed [and the] hours expended [on

them],” Pls.’ Mem. at 4, demonstrates that “the [number of] hours claimed are reasonable,” id. at

5. Further, the plaintiffs assert that the Court must determine their hourly fees in accordance

with “an updated version of the Laffey [M]atrix.” Id. at 11. According to the plaintiffs, the

updated Laffey Matrix is the appropriate benchmark of a reasonable hourly rate because,



( . . . continued)
Defendant’s Response to Plaintiffs’ Statement of Material Facts (“Def.’s Response to Pls.’ Facts”); (6) the
Defendants’ Statement of Material Facts (“Def.’s Facts”); and (7) the defendant’s Reply in Further Support of its
Cross-Motion for Summary Judgement (“Def.’s Reply Br.”).

                                                         2
supposedly, they “presented the declarations of lawyers attesting to their ability to negotiate and

earn these rates on the open market.” Id. at 12. Additionally, the plaintiffs assert that the Court

“should award current hourly rates,” id. at 13, and explain that, “[b]y ‘current,’ [they] . . . refer to

2013 rates,” id. n.5, i.e., the rates in effect when they commenced this action.

        The plaintiffs also ask the Court to “order a fee petition from the [p]laintiffs at the

conclusion of this litigation,” id. at 13, asserting that plaintiffs who successfully litigate a case

for attorney’s fees and costs under the IDEA may also recover “additional fees for time

reasonably devoted to obtaining attorney’s fees,” id. (citing Kaseman v. District of Columbia,

444 F.3d 637, 640 (2006)). Finally, the plaintiffs request the Court to “order that the District pay

an additional $4,000.00 for each delay of a month or part thereof in payment [of attorney’s

fees],” id. at 14 (citation omitted), alleging that the District has a “long history of ignoring the

timelines of orders for payment of IDEA attorneys’ fees,” id. (citations omitted).

        On November 13, 2015, the defendant filed its cross-motion for summary judgment. The

defendant argues that the plaintiffs have failed to “offer . . . relevant evidence supporting the

prevailing rate in the community for the type of work done by their attorneys in this case,” Def.’s

Mem. at 2, and that the plaintiffs’ “requested enhanced Laffey rates are not warranted,” id. at 3

(citation omitted). Instead, the defendant asserts that “[t]hree-fourths of the [lower] [United

States Attorneys’ Office] Laffey rate is the maximum appropriate rate for this case.” Id. at 6. As

support for this position, the defendant states that “[s]everal judges in this Court have held the

Laffey [M]atrix to be inapplicable and have instead compensated attorney[’s] fees at a rate equal

to three-quarters . . . of Laffey or less.” Id. at 8 & n.3 (citing cases). “Given the number of cases

in which a rate less than Laffey has been awarded to [p]laintiffs’ counsel in IDEA actions,” the

defendant opines, “it is clear that the [C]ourt need not award Laffey rates as a matter of course in



                                                   3
order to convince competent counsel to take IDEA cases.” Id. at 9. The defendant disputes the

plaintiffs’ claim that the updated Laffey Matrix is the appropriate benchmark of a reasonable

hourly rate, asserting that the plaintiffs “have given no indication of a market rate, other than

their own self-serving affidavits.” Id. at 10.

       The defendant raises a more specific challenge to the reasonableness of Hassan’s

requested hourly rate, contending that it “is not reasonable because” she “billed . . . at a rate

higher than her experience level.” Id. at 13. To bolster this contention, the defendant states that,

although “Hassan graduated from law school in 2001, and has been specializing in special

education matters since 2012,” id., “she did not start practicing law until May 2004,” id. (citation

omitted).

       The defendant also advances several additional arguments. First, the defendant notes that

“Courts in this District often reduce awards of attorney[’s] fees under the IDEA based on partial

success,” id. at 15 (citing cases), and asserts that the plaintiffs’ fees “should be reduced by at

least 50%,” id. at 19, because the plaintiffs “did not receive all of the requested relief” at the due

process hearings, see id. at 16; see also id. at 15–19. Second, the defendant states that the

plaintiffs “should not [be able to] bill the District for services rendered by an educational

advocate or consultant,” id. at 19 (citing Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548
U.S. 291, 300 (2006)), and asserts that “Juan Fernandez . . . served as [an] educational advocate[]

in each of the hearings comprising this action,” id. at 20, concluding that “[a]ll fees by [him]

should be deducted from [the] [p]laintiffs’ invoice,” id. Third, the defendant disputes that the

plaintiffs “are entitled to payment at the firm’s current rates,” id., contending that “case law

dictates that [a]n appropriate award of attorney’s fees against the government must be based on

billing rates at the time that work was performed,” id. (citations omitted). Finally, the defendant



                                                  4
characterizes the plaintiffs’ assertion that it has a “long history of delaying payments” as

“baseless and without merit,” id. at 21, asserting that the plaintiffs have offered “scant evidence

demonstrating that the District either has previously been or is now likely to be recalcitrant in

paying the fees ordered by the Court,” id. (citation omitted).

                                 II.     STANDARD OF REVIEW

        Before granting a motion for summary judgment pursuant to Federal Rule of Civil

Procedure 56, a court must find that “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A fact is material if it

‘might affect the outcome of the suit under the governing law,’ and a dispute about a material

fact is genuine ‘if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.’” Steele v. Schafer, 535 F.3d 689, 692 (D.C. Cir. 2008) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

        When ruling on a motion for summary judgment, “[t]he evidence of the non-movant is to

be believed, and all justifiable inferences are to be drawn in his favor.” Anderson, 477 U.S. at

255 (citation omitted). “Credibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are . . . not . . . [decisions for] a judge . . . [to

make when] ruling on a motion for summary judgment . . . .” Id. The movant has the burden of

demonstrating the absence of a genuine issue of material fact and that the non-moving party

“fail[ed] to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party . . . bear[s] the burden of proof.” See Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).

        In responding to a summary judgment motion, the non-moving party “must do more than

simply show that there is some metaphysical doubt as to the material facts.” Matsushita Elec.



                                                    5
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (citations omitted). Accordingly, the

nonmoving party must not rely on “mere allegations or denials . . . but . . . must set forth specific

facts showing that there [are] genuine [disputes of material fact].” See Anderson, 477 U.S. at

248 (second alteration in original) (citation omitted). “The mere existence of a scintilla of

evidence in support of the [nonmoving party’s] position [is therefore] insufficient” to withstand a

motion for summary judgment.” Id. at 252.

                                        III.    ANALYSIS

       The plaintiffs seek reimbursement for legal work performed by Hassan and Fernandez for

themselves personally and for their children. See generally Pls.’ Reply Br., Ex. 3 (Invoice). In

the interest of clarity, the Court will first consider the reasonableness of Hassan’s request for

attorney’s fees.

A.     Attorney Hassan

       1.      Basic Test

       “The IDEA requires the District to provide disabled children with a ‘free appropriate

public education.’” Eley v. District of Columbia, 793 F.3d 97, 99 (D.C. Cir. 2015) (quoting 20

U.S.C. § 1400(d)(1)(A)). “If the District fails to do so, the child’s parents can file an

administrative complaint with the District Office of the State Superintendent of Education . . . .”

Id. (citing § 1415(b)(6)). And “[u]nder the [IDEA], a court may award attorneys’ fees to the

‘prevailing party,’ whether it be the plaintiff or the defendant.” District of Columbia v.

Ijeanbuonwu, 642 F.3d 1191, 1192 (D.C. Cir. 2011). “An IDEA fee award ‘shall be based on

rates prevailing in the community in which the action or proceeding arose for the kind and

quality of services furnished.’” Id. (quoting § 1415(i)(3)(C)). “Thus, if the court finds that ‘the

amount of the attorneys’ fees otherwise authorized to be awarded unreasonably exceeds the



                                                  6
hourly rate prevailing in the community for similar services by attorneys of reasonably

comparable skill, reputation, and experience,’ it ‘shall reduce . . . the amount of the attorneys’

fees awarded.’” Id. (alteration in original) (quoting § 1415(i)(3)(F)(ii)).

          The District of Columbia Circuit (“the Circuit”) employs a three-part test to determine

the amount of an appropriate fee award. “First, the court must determine the ‘number of hours

reasonably expended in litigation.’” Eley, 793 F.3d at 100 (quoting Save Our Cumberland

Mountains, Inc. v. Hodel, 857 F.2d 1516, 1517 (D.C. Cir. 1988)). “Second, it must set the

‘reasonable hourly rate.’” Id. (quoting Cumberland Mountains, 857 F.2d at 1517). “Finally, it

must determine whether use of a multiplier is warranted.” Id. “The ‘fee applicant bears the

burden of establishing entitlement to an award, documenting the appropriate hours, and

justifying the reasonableness of the rates’ and the opposing party remains ‘free to rebut a fee

claim.’” Id. (quoting Covington v. District of Columbia, 57 F.3d 1101, 1107–08 (D.C. Cir.

1995)).

          Because “the IDEA prohibits [the] application of any ‘bonus or multiplier,’” id. (quoting

§ 1415(i)(3)(C)), the Court proceeds to analyze the reasonableness of the plaintiffs’ requested (1)

hourly rates and (2) number of hours expended in the administrative litigation.

          2.     The Reasonableness of the Plaintiffs’ Requested Hourly Rates

                 a.      Whether to Apply the LSI or USAO Laffey Matrix

          To demonstrate that the requested hourly rates are reasonable, “a fee applicant must

‘produce satisfactory evidence—in addition to the attorney’s own affidavits—that the requested

rates are in line with those prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience and reputation.’” Id. (quoting Blum v. Stenson, 465
U.S. 886, 895 n.11 (1984)). This Circuit allows fee applicants to “submit attorneys’ fee matrices



                                                  7
as one type of evidence that [provides] a useful starting point in calculating the prevailing market

rate.” Id. (citation omitted). “The most commonly used fee matrix [in this Circuit] is the Laffey

Matrix . . . ,” id. (citing Laffey v. N.W. Airlines, Inc., 572 F. Supp. 354, 371 (D.D.C. 1983)),

which “established . . . [a fee] schedule for lawyers who practice ‘complex federal litigation,’”

id.

       “Competing updated Laffey Matrices have [been] developed . . . .” Id. at 101. “The first

Laffey Matrix is maintained and updated by the District United States Attorney’s Office (USAO

Laffey Matrix).” Id. “The USAO Laffey Matrix starts with ‘[t]he hourly rates approved in

Laffey . . . for work done principally in 1981–82’ as its baseline.” Id. (alterations in original)

(citation omitted). Then, “[i]t adjusts these rates to account for inflation by using the Consumer

Price Index for All Urban Consumers (CPI–U) of the United States Bureau of Labor Statistics.”

Id. (citation omitted). By contrast, “a competing Laffey Matrix (LSI Laffey Matrix) . . . uses the

Legal Services Index of the Bureau of Labor Statistics to adjust for inflation.” Id. “[T]he LSI

Laffey Matrix adjusts for the increases in costs for legal services only.” Id. at 101–02. The LSI

Laffey Matrix was “[d]eveloped by Michael Kavanaugh, an economist from Hawaii.” Id. at 101.

       The Circuit has yet to definitively decide whether “IDEA litigation is . . . sufficiently

‘complex’ to use either version of the Laffey Matrix (and if so, which version of the Laffey

Matrix is more appropriate).” Id. at 105. However, in Eley, the Circuit vacated a district court’s

decision to use the LSI Laffey Matrix in determining a fee award under the IDEA. Id. In

reaching this decision, the Circuit stated that the plaintiff “had the burden to produce satisfactory

evidence—in addition to [her] attorney’s own affidavits—that [her] requested rates [were] in line

with those prevailing in the community for similar services by lawyers of reasonably comparable

skill, experience, and reputation.” Id. at 104 (some alterations in original) (citation omitted).



                                                  8
And, the Circuit reasoned that the following “evidentiary submission” failed to meet this

standard: “the LSI Laffey Matrix, Kavanaugh’s declaration explaining the LSI Laffey Matrix[,]

and [the plaintiff’s] lawyer’s verified statement averring that [the lawyer] charged his paying

clients the rates in the LSI Laffey Matrix.” Id. In the Circuit’s judgment, these submissions

included no “evidence that [the plaintiff’s] requested rates [were] in line with those prevailing in

the community for similar services[.]” Id. (citations omitted). The Circuit further noted that the

plaintiff “directed the district court to only four cases that had employed the LSI Laffey matrix—

none of which was an IDEA case.” Id. Therefore, the Circuit concluded that the district court

“abused its discretion” by “relieving [the plaintiff] of her burden.” Id. at 105. Consequently, the

Circuit vacated and remanded the case for further proceedings consistent with its opinion. Id. 4

         In this District, “there has not been a unified approach to the proper rates for attorneys’

fees in IDEA cases[.]” Young v. District of Columbia, 893 F. Supp. 2d 125, 130 (D.D.C. 2012).

Some judges “discount[] the [USAO] Laffey Matrix rates by 25%,” id. (citing Rooths v. District

of Columbia, 802 F. Supp. 2d 56, 63 (2011)), based on the notion that IDEA cases usually are

not “of sufficient complexity to justify a different rate,” McNeil v. District of Columbia, Civil

Action No.: 14-1981 (RC), 2015 WL 9484460, at *6 (D.D.C. Dec. 29, 2015). “Other courts in

this District, however, ha[ve] rejected the suggestion that IDEA administrative litigation is

categorically less complex than other forms of litigation, and reaffirm[ed] that IDEA cases are

sufficiently complex to allow application of the Laffey Matrix.” Young, 893 F. Supp. 2d at 131

(citing cases).



4
  The Court’s research did not reveal any Circuit decisions outside of those of this Circuit discussing the propriety
of using either Laffey Matrix in IDEA cases. Furthermore, while another District of Columbia Circuit case
discusses the Laffey Matrix in the IDEA context, see generally Price v. District of Columbia, 792 F.3d 112 (D.C.
Cir. 2015), Price does not inform the question before the Court here, namely, whether the USAO Laffey Matrix is an
appropriate benchmark for determining an attorney’s fee award under the IDEA.


                                                         9
       This Court has endorsed a hybrid version of these two approaches. “[T]he undersigned

generally rejects an award of the full [USAO] Laffey Matrix rate in non-complex IDEA cases

litigated solely at the administrative level, finding that [t]he [USAO Laffey] Matrix is not ipso

facto determinative of the proper hourly rate . . . . ” Salmeron v. District of Columbia, 77 F.

Supp. 3d 201, 210–11 (D.D.C. 2015) (Walton, J.) (some alterations in original) (citation

omitted), vacated on other grounds, 113 F. Supp. 3d 263 (D.D.C. 2015) (Walton, J.). “Instead, it

is the general position of the undersigned to use the [USAO] Laffey Matrix rate as the

appropriate measure of the prevailing market rate in IDEA cases and then evaluate on a case-

specific basis what amount of attorneys’ fees should be awarded.” Id. at 211 (citation omitted).

       In a recent decision, this Court awarded the plaintiff’s attorney 92% of the USAO Laffey

rate. Hammond v. District of Columbia, ___ F.3d ___, 2016 WL 1704116, at *8 (D.D.C. Apr.

28, 2016) (Walton, J.). In Hammond, the Court relied on several factors in reaching this

position, including: (1) the attorney’s verified statement that she matched her hourly rates to

those in the USAO Laffey Matrix and had several paying clients who had paid those rates, id. at

*7; (2) the decisions of other judges in this District awarding attorneys “100% of the Laffey

Matrix,” id. (citation omitted); (3) the affidavits of two other attorneys stating that they

“practice[d] special education law, litigate[d] IDEA cases against the District of Columbia, and

charge[d] the USAO Laffey rate when they represent[ed] both paying and non-paying clients,”

id.; and (4) the complexity of the case, which included participating in a 10-hour, two-day

administrative hearing, the submission of “fifty-six exhibits,” the presentation of “six witnesses”

during the hearing, and the issuance of a “[nineteen]-page determination” by the hearing officer

resolving “as many as eleven discrete issues,” id.




                                                  10
         In another case, this Court awarded the plaintiff approximately 90% of the USAO Laffey

rate “after a lengthy and contested hearing.” Garvin v. District of Columbia, 851 F. Supp. 2d
101, 106 (D.D.C. 2012) (Walton, J.). In Garvin, the Court cited the following facts to justify this

award:

         Plaintiff A.G.’s administrative hearing involved [eleven] exhibits totaling over
         [seventy] pages. The exhibits included reports from two psychological evaluations,
         report cards, behavior intervention plans, etc. D.C. Public Schools offered [two]
         exhibits totaling approximately [seventeen] pages. D.C. Public Schools filed a
         detailed Answer. A prehearing conference was held and the hearing officer issued
         a [four] page pre-hearing order. Plaintiffs listed [fifteen] witnesses and D.C. Public
         Schools disclosed [fourteen] witnesses to testify at the hearing. These witnesses
         included a speech/language pathologist, psychologist, teachers, therapists, [three]
         DCPS supervisors, IEP coordinator and the DCPS director of special education.
         Whether they ultimately testified at the hearing or not, undersigned counsel needed
         to be prepared to respond to each and every witness listed by D.C. Public Schools.
         The hearing lasted virtually a full day. Each party filed lengthy written closing
         arguments. The hearing officer subsequently issued a [twelve] page single spaced
         decision awarding [the] petitioner the relief being sought.

Id. at 106–07.

         By contrast, this Court held in another case that only 75% of the USAO Laffey rate was

proper. See Jay v. District of Columbia, 75 F. Supp. 3d 214, 221–22 (D.D.C. 2014) (Walton, J.).

There, the Court reasoned that the case was “relatively straightforward.” Id. at 222. As support

its reasoning, the Court noted that: (1) “the case was resolved prior to extensive participation in

the due processes hearing, primarily through negotiations, and memorialized in a four-page

Consent Order,” id. at 222; (2) “although the plaintiff’s physical and developmental impairments

posed a level of complexity, . . . the case did not present any novel legal issue, and it did not

require extensive legal briefing or discovery,” id. at 221; and (3) “the plaintiff presented only one




                                                  11
witness at the hearing before the hearing was aborted so the parties could discuss settlement,” id.

at 222. 5

         For the following reasons, the Court finds that the plaintiffs have failed to show that

Hassan is entitled to the enhanced LSI Laffey rates. The plaintiffs’ evidentiary submissions in

this case are similar to what the Circuit in Eley held were insufficient to justify using the

enhanced Laffey rates, the plaintiffs having submitted as support for such an award, “the LSI

Laffey Matrix, Kavanaugh’s declaration explaining the LSI Laffey Matrix[,] and [the plaintiffs’]

lawyer’s verified statement averring that [she] charged [her] paying clients the rates in the LSI

Laffey Matrix.” Compare 793 F.3d at 104, with Pls.’ Mot., Ex. 4 (LSI Laffey Matrix), and

Kavanaugh Decl., and Pls.’ Mot., Ex. 6 (Verified Statement of Douglas Tyrka (“Tyrka

Statement”)) ¶ 13. 6 Furthermore, like in Eley, the plaintiffs have not directed the Court to any

IDEA cases “that ha[ve] employed the LSI Laffey Matrix[].” 793 F.3d at 104. Indeed, “since

Eley, . . . courts in this jurisdiction have interpreted the decision as strongly suggesting that

IDEA matters are infrequently comparable to complex federal litigation, and therefore, full

[USAO] Laffey rates should not be awarded in such cases,” Jackson-Johnson v. District of

Columbia, No. 13-cv-00528 (TSC)(AK), 2016 WL 1267153, at *3 & n.3 (D.D.C. Mar. 31, 2016)


5
  The Court also noted in Jay that the defendant “failed to respond to the plaintiff’s counsel’s overtures for an early
resolution and did not respond to those attempts until the evening before the scheduled administrative hearing.”
75 F. Supp. 3d at 222. This failure, the Court concluded, “directly contributed to an increased level of complexity of
this case, which would not have occurred if plaintiff’s counsel had not . . . been required to prepare for the
administrative hearing.” Id.
6
  Hassan’s verified statements do not state that she charges her paying clients the full LSI Laffey rates. See
generally Pls.’ Mot., Ex. 3 (First Hassan Statement); Pls.’ Reply Br., Ex. 1 (Verified Statement of Kiran Hassan
(“Second Hassan Statement”)). However, although Hassan represents that she “is the sole owner of Hassan Law
Firm, LLC, the law firm that has served as counsel for the [p]laintiffs in the administrative proceedings in this
matter,” Pls.’ Mot., Ex. 3 (First Hassan Statement) ¶ 2, Douglas Tryka of Tyrka & Associates is listed as counsel of
record and has signed the relevant pleadings and other documents, see, e.g., Compl. at 3; Pls.’ Mot. at 1; Pls.’ Mem.
at 14. Accordingly, even though the plaintiffs have not explained the discrepancy between Tryka’s being listed as
counsel of record and Hassan’s assertion that “the parties are only litigating over fees for the work of Hassan Law
Firm,” Pls.’ Reply Br. at 3 n.2, the Court will treat Tryka’s verified statement as proffered evidence that Hassan
charges her paying clients the LSI Laffey rates.

                                                          12
(collecting cases), let alone full LSI Laffey rates, see Salazar ex rel. Salazar v. District of

Columbia, 809 F.3d 58, 64 (D.C. Cir. 2015) (“[I]n the particular context of IDEA claims, there is

a submarket in which attorneys’ hourly fees are generally lower than the rates in either of the

Laffey Matrices.” (citing Eley, 793 F.3d at 105)). Accordingly, the Court declines to apply the

LSI Laffey Matrix but, instead, will adhere to its longstanding practice of using the USAO

Laffey Matrix as a guide and evaluating “on a case-specific basis what amount of attorneys’ fees

should be awarded.” Salmeron, 77 F. Supp. 3d at 211 (citation omitted).

        The plaintiffs counter that they submitted “six verified statements . . . directly fulfilling

the evidentiary requirement[] in Eley,” Pls.’ Reply Br. at 4, which show that the plaintiffs’

“requested rates are in line with those prevailing in the community for similar services,” 793
F.3d at 104. This counterargument is unavailing. Eley requires the plaintiffs “to produce

satisfactory evidence—in addition to [their] attorney’s own affidavits—that [their] requested

rates are in line with those prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience, and reputation.” Id. (citation omitted). Because Tryka

is, as counsel of record, the plaintiffs’ attorney, his verified statement cannot satisfy the

requirement of producing evidence in addition to the attorney’s own affidavits. See Pls.’ Mot.,

Ex. 6 (Tyrka Statement) ¶ 13. Additionally, the plaintiffs submitted verified statements from six

other attorneys purporting to prove that the LSI Laffey rates prevail in IDEA litigation at the

administrative level. See Pls.’ Reply Br., Ex. 5 (Verified Statement of Nicholas Ostrem

(“Ostrem Statement”)); Pls.’ Mot., Ex. 10 (Verified Statement of Maria G. Mendoza (“Mendoza

Statement”)); Pls.’ Mot., Ex. 11 (Verified Statement of Alana Hecht (“Hecht Statement”)); Pls.’

Mot., Ex. 7 (Verified Statement of Diana M. Savit (“Savit Statement”)); Pls.’ Mot., Ex. 9

(Verified Statement of Domiento C.R. Hill (“Hill Statement”)); Pls.’ Mot., Ex. 8 (Verified



                                                  13
Statement of Charles Moran (“Moran Statement”)). Of these attorneys, however, only Moran

states that his firm has “adjusted its rates to match those in the . . . LSI Laffey [M]atrix.” Pls.’

Mot., Ex. 8 (Moran Statement) ¶ 11. But see, e.g., Pls.’ Mot., Ex. 9 (Hill Statement) (stating that

he has “restricted [himself] to requesting . . . the ‘75% USAO’ [Laffey] rate”). Moreover, even

if all six of these attorneys had stated that they charged their paying clients the LSI Laffey rates,

their statements alone would still be insufficient to show that the LSI Laffey rates prevail in this

District because the plaintiffs have not adequately shown how many attorneys practice IDEA

litigation in this District and bill the LSI Laffey rates. Therefore, the six verified statements may

not be representative of the overall market for attorney’s fees in IDEA cases in this District.

Similarly, each of the six verified statements “fails to specify how many—numerically or

percentage-based—of [the attorneys’] clients actually pay . . . enhanced Laffey [] rates.” Def.’s

Reply Br. at 3–4. This omission is significant because if the attorneys do not charge all of their

paying IDEA clients (assuming they have any) the LSI Laffey rates, or if they seldom charge

such rates in IDEA cases, there is an insufficient basis to infer that the enhanced rates prevail in

IDEA litigation. Accordingly, the plaintiffs have failed to justify the use of “the inflated rates

contained in [the LSI Laffey] . . . [M]atrix.” Rooths, 802 F. Supp. 2d at 61 (citation omitted).

               b.      The Applicable USAO Laffey Rates

       Having concluded that the USAO Laffey Matrix is a more appropriate measure of a

reasonable attorney’s fee in IDEA cases, the Court must determine the applicable USAO Laffey

rates for each of the seven proceedings. Although Hassan states that she graduated from law

school in 2001, the defendant contends, and Hassan does not contest, that “she did not start

practicing law until 2004.” Def.’s Mem. at 13; see also Tillman v. District of Columbia, 123 F.

Supp. 3d 49, 58 (D.D.C. 2015) (finding that Hassan “did not start practicing law until May



                                                  14
2004”). Where, as here, “there is a significant gap [in time] between the date [when] an attorney

graduated from law school and when he or she actually began practicing law, it is the latter date

that should control in setting his or her Laffey rate.” Tillman, 123 F. Supp. 3d at 59.

Consequently, the Court will use May 2004 as the starting date when calculating Hassan’s

experience for purposes of the USAO Laffey Matrix. Therefore, Hassan had eight years of legal

experience during the period when she provided legal services in all seven proceedings.

        The next issue for the Court to address is whether to apply the USAO Laffey rates that

were in effect in 2013, supra at 3, or the “rates at the time that work was performed,” supra at 4.

The Court previously held in this case that it was “appropriate to award the plaintiffs’ attorney[]

an hourly rate . . . [based on] the year when the legal services were rendered,” Salmeron, 77 F.

Supp. 3d at 211, and stands by its earlier ruling. Accordingly, the Court must independently

determine Hassan’s experience level and the applicable USAO Laffey Matrix rates for each of

the seven subject IDEA proceedings. So doing, the Court notes that the USAO Laffey Matrix

defines a fiscal year as June 1 of a given year to May 31 of the following year and, for attorneys

with eight to ten years of experience, awards $350, $355, and $360 for, respectively, fiscal years

2012, 2013, and 2014. 7

        The Salmeron Proceeding: Hassan rendered services to Salmeron from February 2013

to June 2013. Pls.’ Reply Br., Ex. 3 (Invoice) at 1–4. From February 2013 to May 2013, the

USAO Laffey rate for Hassan’s level of experience, i.e., eight-to-ten years, is $355 and, for June

2013, the applicable rate is $360.




7
   See U.S. Dep’t of Justice, Laffey Matrix—2003 – 2014, https://www.justice.gov/sites/default/files/usao-
dc/legacy/2013/09/09/Laffey_Matrix%202014.pdf. The Court uses this version of the USAO Laffey Matrix because
it was in effect at all times relevant to this case. See U.S. Dep’t of Justice, USAO Attorney’s Fees Matrix—2015 –
2016 at 2 n.4, https://www.justice.gov/usao-dc/file/796471/download.


                                                       15
         The Coleman Proceeding: Hassan provided services to plaintiff Coleman from January

2013 to May 2013. Id. at 5–9. The applicable USAO Laffey rate for the entire period is $355.

         The Flythe Proceeding: Hassan rendered services to plaintiff Flythe from May 2013 to

September 2013. Id. at 12–15. 8 The applicable USAO Laffey rates are $355 for May 2013, and

$360 for June 2013 to September 2013.

         The Wade Proceeding: Hassan provided services to plaintiff Wade in May 2012, and

from December 2012 to September 2013. Id. at 18–22. The applicable USAO Laffey rates are

$350 for May 2012, $355 for December 2012 to May 2013, and $360 for June 2013 to

September 2013. 9

         The Everett Proceeding: Hassan rendered services to plaintiff Everett from May 2012 to

February 2013. Id. at 24–26. The applicable USAO Laffey rates are $350 for May 2012, and

$355 for June 2012 to February 2013.

         The Coates Proceeding: Hassan rendered services to plaintiff Coates from May 2012 to

September 2012, Id. at 28–29. The applicable USAO Laffey rates are $350 for May 2012, and

$355 for June 2012 to September 2012.

         The Liriano Proceeding: Hassan provided services to plaintiff Liriano from July 2013 to

November 2013, id. at 31–33. The applicable USAO Laffey rate for the entire period is $360.




8
  Hassan also states that she provided services in this proceeding in May 2012. Pls.’ Reply Br., Ex. 3 (Invoice) at
12, 15. However, as explained below, these billing entries are not sufficiently related to the Flythe proceeding to
include them in Hassan’s billable hours for that proceeding. See infra at 23–24.
9
  Hassan also states that she provided services in this proceeding in May 2012. Pls.’ Reply Br., Ex. 3 (Invoice) at
18. However, as explained below, these billing entries are not sufficiently related to the Wade proceeding to include
them in Hassan’s billable hours for that proceeding. See infra at 24.

                                                         16
               c.      What Percentage of the Applicable USAO Laffey Rates to Award
                       Based on the Specifics of Each Proceeding

       As noted, “it is the general position of the undersigned to use the [USAO] Laffey Matrix

rate as the appropriate measure of the prevailing market rate in IDEA cases and then evaluate on

a case-specific basis what amount of attorneys’ fees should be awarded.” Salmeron, 77 F. Supp.
3d at 211. In making this determination when the underlying proceedings were litigated solely at

the administrative level, this Court has considered the following nonexhaustive list of factors: (1)

the length of the due process hearing; (2) the number of exhibits presented at the hearing; (3) the

number of witnesses presented at the hearing; (4) the number of issues for the hearing officer to

determine; and (5) the length of the hearing officer’s determination. See supra pp. 11–12.

Considering these factors, the Court proceeds to determine by what amount, if any, it must

reduce the applicable USAO Laffey rates for each proceeding.

                       i.      The Salmeron Proceeding

       In the first proceeding, Hassan spent eight hours participating in the due process hearing.

Pls.’ Reply Br., Ex. 3 (Invoice) at 3. The parties presented approximately forty exhibits during

the hearing, Pls.’ Mot., Ex. 1 (Determinations) at 21–23, and eight witnesses, id. at 20. The

parties had to address six issues, id. at 3, and the hearing officer issued a nineteen-page

determination, id. at 1, 19.

       Although these facts are comparable to those in Hammond, in which the Court awarded

the plaintiff’s counsel 92% of the USAO Laffey rate, 2016 WL 1704116, at *8, this proceeding

is slightly less involved than the due process hearing in Hammond. For instance, the hearing in

Hammond was two hours longer and the and there were several more issues to address. See id.

Accordingly, the Court will award Hassan 90% of the applicable USAO Laffey rates for the

services provided in this proceeding.

                                                 17
                       ii.     The Coleman Proceeding

       In this proceeding, Hassan spent 3.6 hours at the due process hearing, Pls.’ Reply Br., Ex.

3 (Invoice) at 8, after which the parties entered into a six-page consent order, Pls.’ Mot., Ex. 1

(Determinations) at 24, 29. Therefore, the Coleman proceeding is similar to Jay, in which “the

case was resolved prior to extensive participation in the due processes hearing, primarily through

negotiations, and memorialized in a four-page Consent Order.” 75 F. Supp. 3d at 222.

Therefore, as in Jay, the Court will award Hassan 75% of the applicable USAO Laffey rate.

                       iii.    The Flythe Proceeding

       In this proceeding, which was resolved with a three-page consent order, Pls.’ Mot., Ex. 1

(Determinations) at 31–33, the record does not reflect that Hassan even attended a due process

hearing, see Pls.’ Reply Br., Ex. 3 (Invoice) at 12–15. Thus, the Flythe proceeding appears to be

even more straightforward than the due process hearing in Jay, in which “the plaintiff presented .

. . one witness at the hearing before the hearing was aborted so the parties could discuss

settlement.” 75 F. Supp. 3d at 222. As a consequence, the Court will award Hassan 65% of the

USAO Laffey rates applicable to this proceeding.

                       iv.     The Wade Proceeding

       In this proceeding, Hassan spent eight hours participating in the due process hearing.

Pls.’ Reply Br., Ex. 3 (Invoice) at 22. The parties presented approximately thirty exhibits during

the hearing, Pls.’ Mot., Ex. 1 (Determinations) at 36–38, and five witnesses, id. at 20. The

parties had to address between two and six issues, see id. at 36, 51–52, and the hearing officer

issued a nineteen-page determination, id. at 34, 52. Although these facts are comparable to those

in the Salmeron proceeding, in which the Court awarded Hassan 90% of the applicable USAO

Laffey rates, see supra at 17, they indicate that the due process hearing in this case was slightly



                                                 18
less involved than Salmeron. For instance, in the Salmeron due process hearing, the parties

presented approximately forty exhibits, supra at 17, whereas the parties in the Wade proceeding

presented only thirty. As a result, the Court will award Hassan 85% of the applicable Laffey

rates for this proceeding.

                       v.       The Everett Proceeding

        In this proceeding, Hassan devoted seven hours participating in the due process hearing.

Pls.’ Reply Br., Ex. 3 (Invoice) at 26. The parties presented approximately thirty-seven exhibits

during the hearing, Pls.’ Mot., Ex. 1 (Determinations) at 71–72, and six witnesses, id. at 73. The

parties had to address six issues, id. at 64, 66–67, and the hearing officer issued a fifteen-page

determination, id. at 55, 99.

        These facts indicate that this proceeding was as complex as proceeding in Wade. For

instance, the hearing in Wade consumed eight hours, and the hearing in this proceeding lasted

seven hours. Likewise, five witnesses were presented during the Wade proceeding, and six were

presented in this case. Therefore, the Court will award Hassan 85% of the applicable USAO

Laffey rates.

                       vi.      The Coates Proceeding

        In this proceeding, Hassan spent six hours participating in the due process hearing. Pls.’

Reply Br., Ex. 3 (Invoice) at 32. The parties presented approximately twenty exhibits during the

hearing, Pls.’ Mot., Ex. 1 (Determinations) at 76–77, and five witnesses, id. at 76. The parties

had to address six issues, id. at 75–76, and the hearing officer issued a ten-page determination,

id. at 74, 83.

        These facts indicate that the Coates proceeding was somewhat less complicated than the

Wade proceeding, in which the Court awarded Hassan 85% of the USAO Laffey rates. For



                                                 19
instance, the due process hearing in the Wade proceeding lasted for eight hours, supra at 18, but

only six hours in the Coates proceeding. Likewise, the parties presented thirty exhibits in the

Wade hearing, supra p. 18, but only twenty in the Coates hearing. Accordingly, the Court will

award Hassan 80% of the USAO Laffey rates applicable to this proceeding.

                       vii.    The Liriano Proceeding

       Finally, in this proceeding, Hassan spent six hours participating in the due process

hearing. Pls.’ Reply Br., Ex. 3 (Invoice) at 35. The parties presented approximately twenty

exhibits, Pls.’ Mot., Ex. 1 (Determinations) at 114, and six witnesses, id. at 115. The parties had

to address two issues, id. at 105, and the hearing officer issued a ten-page determination, id. at

103, 112.

       These facts indicate that this proceeding was essentially as complex as the proceedings in

Coates because both proceedings involved six-hour hearings, the presentation of approximately

twenty exhibits, and the issuance of ten-page determinations. Furthermore, while the hearing

officer had to decide four more issues in Coates, the parties presented one more witness during

this proceeding. Therefore, as in Coates, the Court will award Hassan 80% of the applicable

USAO Laffey rate in this case.

               d.      Calculation of the Final Hourly Rates

       Having determined the appropriate percentages of the applicable USAO Laffey rates

Hassan is entitled to receive for the services provided in the seven proceedings, the Court must

multiply these percentages by the rates to calculate the final hourly rates (i.e., the amount of

money per hour) Hassan is entitled to receive. The Court’s computations are provided in the

chart below:




                                                 20
 Proceeding     Time Frame In Which Work             Applicable     Percentage of    Hourly
                Performed                            Hourly         Hourly Rate      Rate
                                                     Rate           Allowed          Allowed
 Salmeron       February 2013 to May 2013            $355.00        90%              $319.50

                June 2013                            $360.00        90%              $324.00
 Coleman        January 2013 to May 2013             $355.00        75%              $266.25
 Flythe         May 2013                             $355.00        65%              $230.75

                June 2013 to September 2013          $360.00        65%              $234.00
 Wade           May 2012                             $350.00        85%              $297.50

                December 2012 to May 2013            $355.00        85%              $301.75

                June 2013 to September 2013          $360.00        85%              $306.00
 Everett        May 2012                             $350.00        85%              $297.50

                June 2012 to September 2012          $355.00        85%              $301.75
 Coates         May 2012                             $350.00        80%              $280.00

                June 2012 to September 2012          $355.00        80%              $284.00
 Liriano        July 2013 to September 2013          $360.00        80%              $288.00


        3.     The Reasonableness of the Number of Hours Expended

        The next step in the analysis is for the Court to determine whether Hassan has requested a

reasonable number of hours for work performed in the seven proceedings. In making this

determination, the Court may: (1) consider other cases as a guide regarding what constitutes a

reasonable number of hours, Hammond, 2016 WL 1704116, at *7; (2) reduce or eliminate

“excessive, redundant, or otherwise unnecessary” billing entries, Hensley v. Eckerhart, 461 U.S.
424, 434 (1983), including “vague time entries,” A.C. ex rel. Clark v. District of Columbia, 674
F. Supp. 2d 149, 159 (D.D.C. 2009) (citing cases); and (3) delete entries that represent

preliminary, administrative matters and that lack sufficient temporal proximity to the due process

hearing, Hammond, 2016 WL 1704116, at *9.




                                                21
               a.      The Salmeron Proceeding

       Hassan seeks payment for 90.3 hours of work performed regarding the Salmeron

proceeding. Pls.’ Reply Br., Ex. 3 (Invoice) at 4. Of these hours, 74.9 cover work performed

between February 2013 and May 2013, see id. at 1–4, and the remaining 15.4 hours cover work

performed in June 2013, see id. at 4. “Although [90.3] hours may be on the high end of what

courts customarily award for successfully prosecuting an IDEA case at solely the administrative

level, this total is within the range of reasonableness.” See Hammond, 2016 WL 1704116, at *9

(citation omitted). Furthermore, the billing entries are reasonably detailed, id., and reflect

minimal block-billing, see id. (not reducing hours when most of the time entries were not block-

billed, even though “several tasks related to hearing preparation” were in fact block-billed); see

also Westmoreland v. Prince George’s County, No. 09–CV–2453 AW, 2013 WL 6629054, at

*16 (D. Md. Dec. 17, 2013) (approving the number of hours requested by the plaintiff despite

“an appreciable amount of block-billing,” partly because the time entries were “reasonably

detailed overall”). Accordingly, subject to further reductions discussed below, the Court will

award Hassan $23,930.55 (74.9 x $319.50) for work performed between February 2013 and May

2013 and $4,989.60 (15.4 x $324.00) for work performed in June 2013, for a subtotal of

$28,920.15.

               b.      The Coleman Proceeding

       Hassan seeks reimbursement for 107.5 hours for work performed in connection with this

proceeding. Pls.’ Reply Br., Ex. 3 (Invoice) at 11. However, as evidenced by the Court’s award

of only 75% of the USAO Laffey rate for this proceeding, supra at 18, it was relatively

straightforward, and 107.5 hours surpasses the number of hours this Court has approved in more

complex IDEA proceedings. For instance, in Hammond, the Court reimbursed the plaintiff’s



                                                 22
counsel for 88.2 hours at an hourly rate of 92% of the USAO Laffey Matrix, 2016 WL 1704116,

at *9, showing that Hammond was more complex than this proceeding. Likewise, in Jay, where,

as here, the Court awarded the plaintiff’s counsel 75% of the USAO Laffey rate, see 75 F. Supp.
3d at 221–22, the plaintiff’s counsel sought reimbursement for only 61.2 hours for the work

performed by his attorney, see id. at 222 (“Accordingly, the plaintiff is entitled to receive an

hourly rate of $232.00 per hour, for a total of $14,198.40.”). Therefore, the Court will reduce the

number of hours for which Hassan will be reimbursed for the Coleman proceeding to seventy-

five. Beyond that, however, Hassan’s time entries for this proceeding are reasonably detailed

and reflect minimal block-billing. As a result, the Court will award Hassan $19,968.75 [75 x

$266.25] for work performed in the Coleman proceeding.

               c.      The Flythe Proceeding

       Hassan seeks reimbursement for 65.8 hours for this proceeding, Pls.’ Reply Br., Ex. 3

(Invoice) at 17, which includes 6.5 hours for work performed in May 2012, id. at 12, 1.9 hours

for work performed in May 2013, id., and 57.4 hours for work performed from June 2013 to

September 2013, id. at 12–15. The Court has already eliminated the 6.5 hours for work

performed in May 2012 because “the entries reflect that . . . this [work] was preliminary in nature

and not meaningfully related to . . . [Flythe’s] filing of the . . . due process complaint.”

Hammond, 2016 WL 1704116, at *9. However, the Court finds the remaining 59.3 hours

reasonable because the corresponding billing entries are reasonably detailed and reflect minimal

block-billing, and because 59.3 hours is comparable with the number of hours that the Court has

approved for proceedings of comparable difficulty. See Jay 75 F. Supp. 3d at 222 (finding 61.2

hours reasonable). Therefore, the Court awards Hassan $438.43 (1.9 x $230.75) for work




                                                  23
performed in May 2013 and $13,431.60 (57.4 x $234.00) for work performed from June 2013 to

September 2013, for a subtotal of $13,870.03.

               d.      The Wade Proceeding

       Hassan seeks reimbursement for 101.5 hours for this proceeding, Pls.’ Reply Br., Ex. 3

(Invoice) at 23, which includes 4.4 hours for work performed in May 2012, id. at 18, 40.5 hours

for work performed between December 2012 and May 2013, id. at 18–19, and 56.6 hours for

work performed between June 2013 and September 2013, id. at 19–22. At the outset, the Court

observes that the time entries for May 1, 2012 (1 hour) and May 17, 2012 (1 hour) are

duplicative because they both seek reimbursement for “initial consultation with the parent

regarding pursuing her claim that the student is not receiving the appropriate services as required

by law.” Pls.’ Reply Br., Ex. 3 (Invoice) at 18. The Court will therefore exclude one of these

two days from the number of reimbursed hours from May 2012, leaving 3.4 hours of work

performed in May 2012, for which Hassan may be reimbursed.

       Nor does the Court find the remaining 100.5 hours fully reasonable. Although another

member of this Court has approved an attorney’s request for 97.3 hours on facts similar to those

in this proceeding, see Sweatt v. District of Columbia, 82 F. Supp. 3d 454, 457, 461 (D.D.C.

2015) (“During the [one-day administrative] hearing, [the] plaintiff entered fifty-eight documents

into evidence, and [the] defendant entered one document. The hearing included the testimony of

six witnesses, including two experts. . . . [T]he Hearing Officer issued a decision in [the]

plaintiff’s favor.”), Sweat is distinguishable because, in the Wade proceeding, the parties

presented only thirty documents into evidence and five witnesses, supra at 18. Therefore, the

Court will reduce the number of hours for which Hassan will be reimbursed for work performed

in the Wade proceeding from December 2012 to May 2013 to ninety hours. The Court will



                                                24
distribute this reduction proportionally across the 40.5 hours requested for work performed

between December 2012 and May 2013 (40.5/97.1 x 7.1 = 2.96) and the 56.6 hours requested for

work performed between June 2013 and September 2013 (56.6/97.1 x 7.1 = 4.14).

Consequently, in addition to the 3.4 hours of work performed in May 2012, Hassan will be

reimbursed for 37.54 hours (40.5 – 2.96) for the former period and 52.46 (56.6 – 4.14) for the

latter period. The Court finds these remaining hours reasonable and, subject to further reductions

discussed below, will award Hassan $1,011.50 (3.4 x $297.50) for work performed in May 2012,

$11,327.70 (37.54 x $301.75) for work performed between December 2012 and May 2013, and

$16,052.76 (52.46 x $ 316.80) for work performed between June 2013 and September 2013, for

a subtotal of $28,391.96.

               e.     The Everett Proceeding

       Hassan seeks reimbursement for 61.3 hours for this proceeding, Pls.’ Reply Br., Ex. 3

(Invoice) at 27, nine of those hours for work performed in May 2012, id. at 24, and 52.3 of those

hours for work performed between June 2012 and September 2012, id. at 24–26. The

corresponding time entries are reasonably detailed and reflect minimal block-billing, and 61.3

hours is a reasonable amount of time to spend on a proceeding in which the Court awards 85% of

the USAO Laffey rates. Accordingly, subject to further reductions discussed below, the Court

will award Hassan $2677.50 (9.0 x $297.50) for work performed in May 2012, and $15,781.53

(52.3 x $301.75) for work performed between June 2012 and September 2012, for a subtotal of

$18,459.03.

               f.     The Coates Proceeding

       Hassan seeks reimbursement for 59.9 hours for this proceeding, id. at 30, 20.3 of those

hours for work performed in May 2012, id. at 28, and 39.6 of those hours for work performed



                                               25
from June 2012 to September 2012. The corresponding time entries are reasonably detailed and

reflect minimal block-billing, and 59.9 hours is a reasonable amount of time to spend on a

proceeding in which the Court awards 85% of the USAO Laffey rates. Accordingly, the Court

will award Hassan $5,684.00 (20.3 x $280.00) for work performed in May 2012 and $11,246.40

(39.6 x $284.00) for work performed from June 2012 to September 2012, for a subtotal of

$16,930.40.

               g.      The Liriano Proceeding

       Hassan seeks reimbursement for 65.4 hours for work performed between July 2013 and

September 2013 in connection with this proceeding. Id. at 35. The corresponding time entries

are reasonably detailed and reflect minimal block-billing, and 65.4 hours is a reasonable amount

of time to spend on this proceeding, which corresponds with the time expended on the Everett

proceeding. Accordingly, subject to further reductions discussed below, the Court will award

80% of the USAO Laffey rate, or $18,835.20 (65.4 x $288.00), for the work performed in the

Liriano proceeding.

       4.      Further Reductions to the Lodestars

       Now that the Court has calculated the lodestars, supra Part III.A.3, the Court must

consider whether to further reduce them based on the measure of success that the plaintiffs

obtained on their due process complaints. The defendant asserts that the Court should reduce the

plaintiffs’ fees “by at least 50%” because the plaintiffs did not receive all of the relief that they

requested at the due process hearings. See supra at 4 (summarizing the defendant’s arguments).

The plaintiffs counter that the Court should not reduce the fees based on partial success because

they “prevailed on the large majority of issues and because very little of the work expended was

attributable only to the other issues.” Pls.’ Reply Br. at 13.



                                                  26
       Although, when ruling on a motion for attorney’s fees, “[t]he most useful starting point

for determining the amount of a reasonable fee is the number of hours reasonably expended on

the litigation multiplied by a reasonable hourly rate,” Hensley, 461 U.S. at 433, “[t]he product of

reasonable hours times a reasonable rate does not end the inquiry,” id. at 434. Rather, if “a

plaintiff has achieved only partial or limited success, the product of hours reasonably expended

on the litigation as a whole times a reasonable hourly rate may be an excessive amount.” Id. at

436. However, in many cases, “the plaintiff’s claims for relief will involve a common core of

facts or will be based on related legal theories[] [and m]uch of counsel’s time will be devoted

generally to the litigation as a whole, making it difficult to divide the hours expended on a claim-

by-claim basis.” Id. at 435. In such cases, “the district court should focus on the significance of

the overall relief obtained by the plaintiff in relation to the hours reasonably expended on the

litigation.” Id. “There is no precise rule or formula for making these determinations,” id. at 436,

and therefore, “[t]he district court . . . may simply reduce the award to account for the limited

success,” id. at 436–37. “The court necessarily has discretion in making this equitable

judgment.” Id. at 437.

       Applying these principles, some members of this Court have reduced attorney’s fee

awards in IDEA cases based on a plaintiff’s partial success. See, e.g., McNeil v. Options Public

Charter Sch., No. 12–0529 EGS/DAR, 2013 WL 791199, at *7 (D.D.C. Mar. 1, 2013)

(magistrate’s report and recommendation); A.S. v. District of Columbia, 842 F. Supp. 2d 40, 47

(D.D.C. 2012); B.R. ex rel. Rempson v. District of Columbia, 802 F. Supp. 2d 153, 165 (D.D.C.

2011). In two of these cases, the court reduced the fee award by an amount directly proportional

to the percentage of unsuccessful issues. See McNeil, 2013 WL 791199, at *7 (magistrate judge

recommendation for “a reduction of the number of hours for which fees [would] be awarded to



                                                 27
one-sixth of the number of hours claimed” because the plaintiffs’ “success was limited to but one

of the six issues raised in the due process complaint”); A.S., 842 F. Supp. 2d at 47 (imposing “a

reduction of 50 percent on the final award of attorneys’ fees” because the “plaintiffs attained

only half of the relief they sought”). In the third case, the court relied on a similar rationale in

reducing the attorney’s fees based on the plaintiffs’ partial success. See Rempson, 802 F. Supp.
2d at 165 (reducing “the plaintiffs’ attorney’s fee request by 50% based on the plaintiffs’ degree

of success and the fact that the plaintiffs brought [an] unnecessary claim, which accounted for a

large part of the plaintiffs’ IDEA action”). These cases appear to endorse the type of

“mathematical approach [of] comparing the total number of issues in the case with those actually

prevailed upon” that the Hensely Court criticized as a “ratio [that] provides little aid in

determining what is a reasonable fee in light of all the relevant factors.” 461 U.S. at 435 n.11;

see also id. at 438 (“Given the interrelated nature of the facts and legal theories in this case, the

District Court did not err in refusing to apportion the fee award mechanically on the basis of

respondents’ success or failure on particular issues.”).

       Here, based on the partial success that some of the plaintiffs received at the due process

hearings, reducing some of the lodestars is appropriate. As an initial matter, however, the Court

rejects the defendant’s assertion that a 50% across-the-board reduction is proper. As Hassan’s

invoice reflects, see generally Pls.’ Reply Br., Ex. 3 (Invoice) at 1–35, the defendant’s position

overlooks the fact that much “of [Hassan’s] time [was] devoted generally to the litigation as a

whole, making it difficult to divide the hours expended on a claim-by-claim basis.” Hensley,
461 U.S. at 435. Furthermore, the defendant urges the Court to employ the discredited method

of mechanistically reducing attorney’s fee awards by a percentage that equals the percentage of

unsuccessful claims or issues. See Def.’s Cross-Mot. Summ. J. at 15–19 (asserting that the Court



                                                  28
should reduce the attorney’s fee award for each proceeding by at least 50% based solely on the

unelaborated observation that the plaintiffs did not prevail all of the issues for which they sought

relief); Def.’s Reply Br. at 6 (conclusorily asserting that the plaintiffs were only “minimally

successful at the administrative hearings”). 10

                  a.       The Salmeron Proceeding

         In this due process hearing, plaintiff Salmeron prevailed on one of six issues. Pls.’ Mot.,

Ex. 1 (Determinations) at 12, 19. According to Hassan, “[l]ess than one-third of the work on the

case was devoted to the relief not obtained.” Pls.’ Reply Br. at 13. Based on Salmeron’s partial

success at this hearing, as well as Hassan’s acknowledgement that up to one-third of her work on

the case was devoted to the unsuccessful issues, the Court will reduce Hassan’s attorney’s fee

award for work performed on this proceeding by 25%. Accordingly, attorney’s fees totaling

$21,690.11 (75% of $28,920.15) are awarded for this proceeding.

                  b.       The Wade Proceeding

         In the due process hearing in this proceeding, the percentage of issues on which Wade

prevailed is not entirely clear. Compare Pls.’ Mot., Ex. 1 (Determinations) at 36 (indicating that

the case presented two core issues), with id. at 51–52 (indicating that the case presented as many

as six issues). In any event, the hearing officer determined that the student’s “placement [did]

not provide him [with] sufficient hours outside the general education setting, and . . . [did] not

provide him the structure or support he require[d],” id. at 46, even though the hearing officer

rejected Wade’s request for “a full-time, separate, non-public, special education school,” id.

Hassan states that “[l]ess than 10% of the work on the case was dedicated to the compensatory


10
   The defendant does not assert that the plaintiffs in the Coleman and Flythe proceedings only partially prevailed
on their due process complaints, see Def.’s Mem. at 15–19, presumably because consent orders were entered in
these proceedings, see supra at 18. Therefore, the defendant is not asking the Court to reduce the attorney’s fees
awarded for these two proceedings based on partial success. See generally Def.’s Mem.

                                                         29
education claim.” Pls.’ Reply Br. at 14. Based on Wade’s partial success, as well as Hassan’s

acknowledgment that up to 10% of the work in the case corresponded to the unsuccessful claim,

the Court will reduce the amount of attorney’s fees for which Hassan is entitled to

reimbursement for this proceeding by 10%. Accordingly, attorney’s fees totaling $25,552.76

(90% of $28,391.96) are awarded for this proceeding.

               c.     The Everett Proceeding

       In the due process hearing in this proceeding, plaintiff Everett prevailed on one of five

issues. Pls.’ Mot., Ex. 1 (Determinations) at 57–58, 64, 66–67. According to Hassan, “[l]ess

than 5% of the work on the case was devoted to the relief not obtained.” Pls.’ Reply Br. at 14.

Although Hassan’s assertion that less than 5% of the work related to the four unsuccessful issues

again may seem implausible considering the 80% failure rate, the record reflects that there was a

common nucleus of fact between the successful issue and unsuccessful issues. See Pls.’ Mot.,

Ex. 1 (Determinations) at 67 (discussing an individualized educational program [“IEP”] that the

hearing officer found adequate when determining that a subsequent IEP was inadequate).

Furthermore, Everett’s degree of success in this proceeding parallels Wade’s degree of success in

that proceeding. Based on these considerations, the Court will reduce the amount of attorney’s

fees to which Hassan is entitled for work performed on this proceeding by 20%. Accordingly,

attorney’s fees totaling $14,767.22 (80% of $18,459.03) will be awarded for this proceeding.

               d.     Coates Proceeding

       In the sixth due process hearing, plaintiff Coates largely prevailed on the two issues

submitted for determination, see id. at 75–76, 82, which included “the funding for [a] private

placement,” Pls.’ Reply Br. at 14. According to Hassan, “[l]ess than 10% of the work on the

case was devoted to the relief not obtained.” Id. Because Coates largely prevailed on the two



                                                30
issues submitted for determination, and because Hassan stated that she devoted less than 10% of

her efforts to the relief not obtained, the Court will reduce the amount of attorney’s fees to which

Hassan is entitled for work performed on this proceeding by 9%. Accordingly, attorney’s fees

totaling $15,406.66 (91% of $16,930.40) will be awarded for this proceeding.

                e.      The Liriano Proceeding

        In the due process hearing in this proceeding, plaintiff Liriano prevailed on one of two

issues considered by the hearing officer. See Pls.’ Mot., Ex. 1 (Determinations) at 105, 109–11

(concluding that Liriano failed to meet her burden to establish that the District violated the IDEA

by failing to conduct a functional behavioral assessment or develop a behavior intervention plan

to address the student’s attendance issues during the 2012–2013 school year, but that the District

did violate the IDEA by making certain changes to the student’s IEP in May 2013 that “were not

reasonably calculated to confer educational benefit”). Hassan asserts that she has “carefully

reviewed the bill and the rest of the file, and . . . stricken entries from the bill that were devoted

to the unsuccessful claims,” Pls.’ Reply Br. at 14, and the record reflects that she has stricken six

time entries. Compare Pls.’ Mot., Ex. 2 (Obsolete Invoice) at 31–35 (entries totaling

$76,736.00), with Pls.’ Reply Br., Ex. 3 (Invoice) at 31–35 (entries indicating “NC” instead of

dollar amounts and totaling $71,424.00). On these facts, the Court deems it appropriate to

reduce Hassan’s fee award for the Liriano proceeding by 25%, for a total of $14,126.40 (75% x

$18,835.20).

        The preceding analysis shows that Hassan is entitled to the following amount of

attorney’s fees for each of the seven proceedings:




                                                  31
 Proceeding                                                 Attorney’s Fees Awarded
 Salmeron                                                   $21,690.11
 Coleman                                                    $19,968.75
 Flythe                                                     $13,870.03
 Wade                                                       $25,552.76
 Everett                                                    $14,767.22
 Coates                                                     $15,406.66
 Liriano                                                    $14,126.40

Hassan is therefore entitled to a grand total of $125,381.93 in attorney’s fees.

         5.       Remaining Arguments

         The preceding analysis addresses most of the parties’ arguments. However, the Court has

yet to address the plaintiffs’ request to order an attorney’s fee petition for the time reasonably

expended in obtaining the attorney’s fee award ordered by the Court. Further, the plaintiffs ask

the Court to “order that the District pay an additional $4,000.00 for each delay of a month or part

thereof in payment [of attorney’s fees],” Pls.’ Mem. at 14 (citation omitted), alleging that the

District has a “long history of ignoring the timelines of orders for payment of attorneys’ fees,” id.

(citations omitted).

         The Court can readily dispose of these arguments. In accordance with Kaseman, 444
F.3d at 640, the Court authorizes the plaintiffs to submit a petition for “additional fees for time

reasonably devoted to obtaining attorney’s fees,” id. 11 The plaintiffs may include a request for

the allowable costs incurred in litigating the seven underlying proceedings. See 20 U.S.C. §

1415(i)(3)(B)(i) (emphasis added) (“In any action or proceeding brought under this section, the

court, in its discretion, may award reasonable attorneys’ fees as part of the costs[.]”).

         The Court declines, however, to consider the plaintiffs’ request to order the defendant to

“pay an additional $4,000.00 for each delay of a month or part thereof in payment [of attorney’s


11
  The parties are encouraged to resolve this remaining matter through negotiations to avoid the possibility of
generating additional attorney’s fees and costs resulting from the submissions of these additional filings.


                                                         32
fees],” Pls.’ Mem. at 14 (citation omitted), because this argument is “inadequately developed,”

Westcott v. McHugh, 39 F. Supp. 3d 21, 31 (D.D.C. 2014) (Walton, J.) (citing Ry. Labor Execs.’

Ass’n v. U.S. R.R. Ret. Bd., 749 F.2d 856, 859 n.6 (D.C. Cir. 1984)); see also Pls.’ Mem. at 14

(making this argument in a single sentence); Pls.’ Reply Br. at 17 (responding to the defendant’s

assertion that this argument is meritless in only two sentences).

       Furthermore, this argument would fail even if the Court considered it. The verified

statements on which the plaintiffs apparently rely to buttress the assertion that the District has a

“long history of ignoring the timelines of orders for payment of IDEA attorneys’ fees,” Pls.’

Mem. at 14 (citation omitted), are too vague and conclusory to substantiate this assertion, see,

e.g., Pls.’ Mot., Ex. 11 (Hecht Statement) ¶ 13 (stating, without elaboration, that her “fees are

insufficient to maintain [her] firm in a reasonable manner for many reasons, . . . [including the

alleged fact that she experiences a] very long wait for fees through [IDEA] litigation”).

Moreover, the district court cases that the plaintiffs cite to support this assertion, Pls.’ Mem. at

14 (citations omitted), are nonbinding, Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) (citation

omitted) (“A decision of a federal district court judge is not binding precedent in either a

different judicial district, the same judicial district, or even upon the same judge in a different

case.”). It also bears mentioning that federal law authorizes the plaintiffs to collect

“[i]nterest . . . on any money judgment in a civil case recovered in a district court.” 28 U.S.C.

§ 1961(a). Accordingly, the Court declines to prospectively order the defendant to pay for any

potential delay in satisfying the judgment.

B.     Juan Fernandez

       The plaintiffs also seek to recover attorney’s fees for work performed by Juan Fernandez.

The defendant argues that the plaintiffs “should not [be able to] bill the District for services



                                                  33
rendered by an educational advocate or consultant,” Def.’s Mot. at 19 (citing Arlington, 548 U.S.

at 300), and asserts that “Juan Fernandez . . . served as [an] educational advocate[] in each of the

hearings comprising this action,” id. at 20. To buttress this argument, the plaintiffs state that,

while Fernandez was “admitted to the DC bar on March 18, 2005, . . . his membership status is

currently suspended for non-payment of dues.” Id. at 20 n.4 (citation omitted). The plaintiffs

respond that

       [t]he District is correct regarding [] Fernandez’s recent status, though [] Fernandez
       has now fixed that problem. But at almost all times relevant to this case, []
       Fernandez was active as a dues-paying member. The [p]laintiffs have now
       amended the bills to bill Mr. Fernandez at the paralegal rate for all other times.

Pls.’ Reply Br. at 15 (citations omitted).

       In Arlington, the Supreme Court held that “the terms of the IDEA overwhelmingly

support the conclusion that prevailing parents may not recover the costs of experts or

consultants.” 548 U.S. at 300. In the IDEA context, “educational advocates” are an example of

such experts or consultants. See McCallister v. District of Columbia, 21 F. Supp. 3d 94, 104

(D.D.C. 2014) (declining to award attorney’s fees to individual identified as “an educational

advocate” even though time entries were billed as “paralegal” services); see also SD v. Portland

Public Schs., No. 13–cv–00152–JDL, 2014 WL 7046190, at *4 (D. Me. Dec. 11, 2014) (citations

omitted) (“Although [the plaintiff] describes Ms. Kelly as a ‘paraprofessional’ and an

‘educational advocate,’ rather than an expert, the Supreme Court’s opinion in Murphy makes

clear that the costs related to her services are not authorized under the IDEA.”); cf. Jay, 75 F.

Supp. 3d at 223 (suggesting that one role of educational advocates is to “provide expert

testimony” on behalf of the plaintiff at due process hearings).

       Here, the plaintiffs’ own evidence shows that Fernandez acted as an educational

advocate, including testifying on behalf of the students, during six of the seven subject

                                                 34
proceedings: See Pls.’ Mot., Ex. 1 (Determinations) at 20 (stating that Fernandez served as an

“[a]dvocate” and a “[w]itness” during the Salmeron due process hearing); Pls.’ Reply Br., Ex. 3

(Invoice) at 10 (Fernandez’s time entry stating that he “[g]ave testimony [at the Coleman due

process hearing regarding his] participation in IEP meetings and classroom observations of the

student”); id. at 17 (Fernandez’s time entry stating that he “[g]ave testimony [at the Flythe due

process hearing regarding his] participation in IEP meetings and classroom observations of the

student”); Pls.’ Mot., Ex. 1 (Determinations) at 54 (stating that Fernandez was an “[e]ducational

[a]dvocate” at the Wade due process hearing); Pls.’ Reply Br., Ex. 3 (Invoice) at 23 (Fernandez’s

time entry stating that he attended the Everett due process hearing for six hours); Pls.’ Mot., Ex.

1 (Determinations) at 76 (characterizing Fernandez as an “[e]ducational [a]dvocate” and stating

that he “testified at the [Coates] hearing”); id. at 115 (stating that Fernandez served as both an

“[e]ducational [a]dvocate” and “[w]itness” during the Liriano hearing). Pursuant to Arlington,

therefore, the Court declines to award Fernandez any fees for services provided in any of the

seven proceedings. 548 U.S. at 300. 12




12
   The plaintiffs appear to counter that Fernandez is entitled to reimbursement for work performed at the proceedings
because he acted as an attorney, not an educational advocate. Cf. Pls.’ Reply Br. at 15. But the description of the
work Fernandez performed belies this assertion, as the act of testifying on behalf of a client is not typical of the role
of an attorney. See United States v. Matsa, 540 F. App’x 520, 523 (6th Cir. 2013) (stating that a “lawyer shall not
act as advocate at a trial in which the lawyer is likely to be a necessary witness unless . . . disqualification of the
lawyer would work substantial hardship on the client” (citing ABA Model Rules of Prof’l Conduct 3.7(a)(3))). Even
if the plaintiffs took the position that, although Fernandez acted as an educational advocate with respect to certain
tasks, he nonetheless acted as an attorney with respect to other tasks and is therefore entitled to reimbursement for
the tasks performed in the capacity of an attorney. But the “fee applicant bears the burden of establishing
entitlement to an award, documenting the appropriate hours, and justifying the reasonableness of the rates.” Eley,
793 F.3d at 100. The plaintiffs have made no effort to explain which billing entries in the invoice correspond to
work that Fernandez purportedly performed solely in the role of an attorney, Pls.’ Reply Br. at 15, and the Court
cannot make this determination based upon the information provided in the plaintiffs’ invoices, see Pls.’ Reply Br.,
Ex. 3 (Invoice) at 4, 10–11, 16–18, 22–23, 26–27, 30, 33–35. Moreover, Fernandez has not submitted an
affidavit explaining the nature of the work he performed or why he is entitled to an award of attorney’s fees despite
serving as an educational advocate. Therefore, the plaintiffs have not carried their burden of establishing that
Fernandez is entitled to any attorney’s fees.


                                                          35
       The plaintiffs’ claim for attorney’s fees for work performed by Fernandez also fails

because the Court has already determined what constitutes a reasonable overall attorney’s fee

award in the several proceedings in this case. See supra at 32 (awarding Hassan $125,381.93 in

attorney’s fees after a lengthy analysis). Admittedly, the Court’s analysis applied only to

Hassan, while the invoice that the plaintiffs submitted to substantiate their request for attorney’s

fees encompasses work performed by the “Hassan Law Firm.” See Pls.’ Facts at 1. The Court

analyzed the plaintiffs’ request for attorney’s fees for work performed by Hassan separately,

because doing so promoted clarity. Implicit in the Court’s analysis, however, is the fact that

based upon the evidence before the Court, any additional hours billed by Hassan’s law firm,

whether by Hassan or Fernandez, was unreasonable.

       The plaintiffs request that Fernandez be reimbursed at a lower paralegal rate for work

performed during the Everett proceeding, see Pls.’ Reply Br., Ex. 3 (Invoice) at 26–27, because

he “was [not an] active . . . dues-paying member” of the bar when he performed the services in

that matter, see Pls.’ Reply Br. at 15. However, Fernandez’s “tasks . . . are not typical of

paralegals,” Anaheim Union High Sch. Dist. v. J.E., ___ F. App’x ___, ___, 2016 WL 695979, at

*1 (9th Cir. Feb. 22, 2016), because, among other nonreimbursable tasks, see Pls.’ Reply Br., Ex.

3 (Invoice) at 26–27, he “review[ed] [the student’s] educational assessments,” Anaheim Union,

2016 WL 695979, at *1. Furthermore, even if Fernandez acted as a paralegal, i.e., as “a person,

qualified by education, training or work experience who [was] employed or retained by a lawyer,

[or] law office, . . . and who perform[ed] specifically delegated substantive legal work for which

a lawyer is responsible,” Jay, 75 F. Supp. 3d at 223 (citation omitted), the plaintiffs have not, by

affidavit or otherwise, “provided detailed information about [Fernandez’s] education, training,

and prior work experience,” id. at 223–24. Accordingly, the Court declines to reimburse the



                                                 36
plaintiffs for any work performed by Fernandez in the Everett proceeding, whether as a

purported paralegal or otherwise.

                                           IV.      CONCLUSION

           For the foregoing reasons, the Court grants in part and denies in part the plaintiffs’

motion for summary judgment and grants in part and denies in part the defendant’s cross-motion

for summary judgment. Consequently, the defendant must pay the plaintiffs reasonable

attorney’s fees in the amount of $125,381.93. Furthermore, the Court directs the parties to file

supplemental briefing regarding whether the plaintiffs are entitled to additional attorney’s fees

and costs incurred in connection with litigating the entitlement to these expenses, and if so, in

what amounts. 13

           SO ORDERED this 16th day of June, 2016.

                                                                      REGGIE B. WALTON
                                                                      United States District Judge




13
     The Court shall contemporaneously issue an Order consistent with this Memorandum Opinion.

                                                        37